Name: Commission Regulation (EEC) No 73/88 of 12 January 1988 repealing Regulation (EEC) No 63/88 introducing a compensatory tax on import of clementines originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 1 . 88 Official Journal of the European Communities No L 9/5 COMMISSION REGULATION (EEC) No 73/88 of 12 January 1988 repealing Regulation (EEC) No 63/88 introducing a compensatory tax on import cf Clementines originating in Cyprus tion carried out on the basis of the new data communi ­ cated to the Commission shows that the conditions for applying the compensatory tax are not fulfilled ; Whereas the compensatory tax should therefore not be applied and Regulation (EEC) No 63/88 should be repealed with effect from its date of entry into force, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation ( EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3910/87 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC ) No 63 /88 of 8 January 1988 (3), introduced a compensatory tax from 12 January 1988 on import of Clementines originating in Cyprus ; Whereas the data required for calculation of the compen ­ satory tax, as communicated to the Commission led to fixing such an amount ; whereas a subsequent communi ­ cation showed those data to be inexact : whereas a calcula HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 63/88 is hereby repealed with effect from its date of entry into force . Article 2 This Regulation shall enter into force on 13 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . 12 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20. 5 . 1972, r, 1 . (2) OJ No L 370, 30. 12 . 1987 , p . 33 (3) OJ No L 6, 9 . 1 . 1988 , p. 35